Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26th 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47, it is unclear if one or more of the agents following “in particular” are required by the claim or are just preferred examples. See MPEP 2173.05(d). 
Regarding claim 48, it is unclear if the broad range of 1-5% is only required by the claim or if one or more of the more narrow ranges (1-3% or 1-2%) are also required by the claim. See MPEP 2173.05(c)(I).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29, 32-49, 52, 53 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenoy (US 2014/0194887) with supporting evidence from Ahmed (Ahmed, E., 2015. Hydrogel: Preparation, characterization, and applications: a review. J.Adv. Res. 6, 105–121.)
Regarding claim 29, 34 and 35,  Shenoy discloses a composition, intended to be used in a method for the adhesion of biological tissues to one another, for the adhesion of a material to a biological tissue, for the adhesion of an adhesive or of a substance to the surface of a biological tissue, for blocking an orifice in a biological tissue, for reinforcing a biological tissue and/or for fixing and stabilising a biological tissue (¶[0016]), comprising: a polymerisable monomer under the effect of ultra-violet (UV) radiation (¶[0073]), and in that said composition viscosity is less than 2 mPa.s at 20C (¶[0016],[0082]; noting the disclosed viscosities would be understood to occur at approximately room temperature since they occur at the time of injection), wherein the composition is not a hydrogel (see Introduction of Ahmed; the claims do not require the monomer to be polymerized; a un-polymerized monomer is not a hydrogel; a monomer must be polymerized so that it can form a 3-dimensional network which absorbs water in order to be considered as a hydrogel). 
Regarding claim 32, the composition does not comprise polymerisable monomers of which the polymerisation can be initiated just by the contact of water molecules (the aqueous embodiments would not require UV polymerization if this limitation occurred - Abstract). 
Regarding claim 33, the composition does not comprise polymerisable monomers of the cyanoacrylate family (none are disclosed). 
Regarding claim 36, said monomer is an acrylate monomer or methacrylate monomer or acrylate oligomer or methacrylate oligomer (¶[0076] and elsewhere). 
Regarding claim 37, said monomer comprises a polar function (¶[0074-0076]). 
Regarding claim 38, said polar function is chosen in the group comprising hydroxyl, amide, carboxyl, amino, carbonate, carbamate, sulphonamide, sulphonic, phosphonic, methoxyethyl, methoxyethoxyethyl, hydroxyethyl and hydroxyethoxyethyl functions (¶[0076]). 
Regarding claim 39, said monomer is chosen in the group comprising the mono-, di-, tri-, tetra- and penta-acrylate or methacrylate, and their mixtures (¶[0074-0076]). 
Regarding claim 40, said acrylate monomer is chosen in the group comprising acrylic acid, methyl methacrylate; dimethylaminoethyl methacrylate; ethyl acrylate; cyclohexyl methacrylate; 2-hydroxyethyl methacrylate; 3-hydroxypropyl acrylate; alpha-bromoethyl acrylate; alpha-chloroethyl acrylate; chloromethyl methacrylate; 2-bromoethyl methacrylate; 2-naphtyl methacrylate; paratolyl acrylate; parachlorophenyl methacrylate; metabromophenyl acrylate; 2,4,6-tribromophenyl acrylate; paracholorobenzyl methacrylate; metamethoxybenzyl methacrylate; paraethylbenzyl acrylate; 1,6-hexanediol dimethacrylate; neopentylglycol diacrylate; thiodiethylene-glycol dimethacrylate; bisphenol A ethoxyl diacrylate; bisphenol A ethoxyl dimethacrylate; pentaerythritol triacrylate; glyceryl triacrylate; dipentaerythritol pentaacrylate; trimethylolpropane triacrylate; tris isocyanurate trimethacrylate (2-hydroxyethyl); trimethylolpropane polyoxyethylene triacrylate; a urethane acrylate; a urethane methacrylate; bis sulphur (4-methacryloylthiophenyl); tert-butyl acrylate; an ethyleneglycol or a polyethyleneglycol chosen in the group composed of acrylate, methacrylate; diacrylate, dimethacrylate and their mixtures (¶[0074-0076]). 
Regarding claim 41, said acrylate monomer is chosen in the group comprising hydroxy(ethyl)methacrylate, acrylic acid, hydroxy(propyl)methacrylate, tert-butyl acrylate, dimethylaminoethyl methacrylate and their mixtures (¶[0074-0076]). 
Regarding claim 42, said monomer has a molar mass of between 50 and 300 gmol-1 (¶[0074-0076]). 
Regarding claim 43, the composition has no solvent (¶[0074-0076]; the disclosed monomers are solutes of the hydrogel). 
Regarding claim 44, said monomer has a concentration of between 90 and 100% in mass in relation to the total mass of the composition (¶[0088]). 
Regarding claims 45-47, the composition further comprises a cross-linking agent comprising an acrylate function and chosen in the group comprising multifunctional acrylates comprising in particular 1,6-hexanediol dimethylacrylate (HDDMA), ethylene glycol dimethylacrylate (EGDMA), butanediol diacrylate (BDDA), trimethylolpropane triacrylate, 1,2-ethylene glycol diacrylate, poly(ethylene glycol) diacrylate (PEGDA), pentaerythritol tetracrylate and mixtures of these (¶[0076]).
Regarding claim 48, said cross-linking agent is present at a concentration of between 1% and 5% in mass, still more preferably between 1% and 3% in mass, still more preferably between 1% and 2% in mass in relation to the total mass of the composition (¶[0103]). 
Regarding claim 49, the composition further comprises a photoinitiator (¶[0074]). 
Regarding claims 52 and 53, Shenoy discloses a non-invasive method for the adhesion of biological tissues to one another, for the adhesion of a material to a biological tissue, for the adhesion of an adhesive or a substance to the surface of a biological tissue, for blocking an orifice in a biological tissue, for reinforcing a biological tissue and/or for fixing and stabilising a biological tissue, comprising: the steps (¶[0016]): (i) coating the tissue to treat with a composition according to the invention (¶[0069-0070]), (ii) letting the composition penetrate into said tissue (¶[0016]), (iii) inducing, by UV radiation, the polymerisation of said composition (¶[0073]) and appositioning a synthetic tissue to the surface of said tissue (¶[0067]). 
Regarding claim 56, when a UV radiation source is used (¶[0073]) it can be considered as part of a kit including the composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 30, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy (US 2014/0194887), with supporting evidence from Ahmed (Ahmed, E., 2015. Hydrogel: Preparation, characterization, and applications: a review. J.Adv. Res. 6, 105–121.), in view of Watanabe et al. (US 2016/0121018)
Regarding claims 30, 54 and 55, Shenoy discloses the acrylate-based composition above but fails to disclose the claimed wavelengths and power of the UV radiation.
Watanabe et al. disclose UV wavelengths and power within the claimed range as being suitable for UV polymerization of an acrylate based composition (¶[0032], [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the wavelengths of Watanabe et al. to polymerize the composition of Shenoy since the prior art demonstrates that they are suitable for the intended purpose of Shenoy (MPEP 2144.03).

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being un-patentable over Shenoy (US 2014/0194887), with supporting evidence from Ahmed (Ahmed, E., 2015. Hydrogel: Preparation, characterization, and applications: a review. J.Adv. Res. 6, 105–121.).
Regarding claims 50 and 51, Shenoy fails to disclose the specific photoinitiators as claimed.
However, Applicant has not disclosed what particular advantage these chemicals have over other photoinitiators in the prior art.  Applicant has not disclosed them in any specific formulation of the composition.  Therefore, the claimed photoinitiators are not considered patentable over those disclose by Shenoy since it has been held that substitution of equivalent means for performing the same function of a prior invention is not patentable (MPEP 2144.05 (II)(A)).  

Response to Arguments
Applicant's arguments filed October 26th 2020 have been fully considered but they are not persuasive.  Applicant has argued that Shenoy only discloses a hydrogel.  The claims do not require a polymerized composition.  As explained above, the composition of Shenoy is only a hydrogel after polymerization.  Applicant has argued that the composition of Shenoy is not an adhesive.  None of the claims require the composition to be or act as an adhesive.  The composition of Shenoy is at least capable of blocking an orifice in biological tissue (e.g. claim 29, lines 3-4 of the present application).  Furthermore, the passages noted by Applicant only disclose that some embodiments of the Shenoy composition are bioinert.  Applicant has argued that there is not sufficient evidence of record for the required motivation to modify Shenoy by incorporating the teachings of Watanabe.  Applicant has not provided any evidence or further explanation to support this argument.  Shenoy discloses an acrylate-based composition which is polymerized by UV radiation.   One skilled in the art would be motivated to combine any applicable teachings from any reference disclosing an acrylate-based composition which is polymerized via UV radiation such as that disclosed by Watanabe.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eric Rosen at (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771